Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16306484.3, filed on November 14, 2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both the overlap region of transmit beams in Fig. 2C and the low frequency band of tissue signals in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 8, label 206 for the velocity M-mode image.
In Fig. 9, label 302 for the anatomical B-mode image of the left ventricle and label 306 for the strain rate M-mode image.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In pg. 1, line 4, “…illustrates in block diagram form a implementation…” should be “…illustrates in block diagram form an implementation…”
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
In claim 1, pg. 4, “…a display coupled to the anatomical image processor circuit and the mechanical function image processor circuit and the hemodynamic image processor circuit,…” should be “…a display coupled to the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit,…”
In claim 1, pg. 4, “…wherein the display is arranged to display images from the anatomical image processor circuit and the mechanical function image processor circuit and the hemodynamic image processor circuit simultaneously.” should be “…wherein the display is arranged to display images from the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit simultaneously.”
In claim 6, pg. 5, “...wherein the echo signals are used by the anatomical image processor circuit and the mechanical function image processor circuit and the hemodynamic image processor circuit.” should be “...wherein the echo signals are used by the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (US 20120287156 A1, published November 15, 2012) in view of Mehi et al. (US 20070239001 A1, published October 11, 2007), hereinafter referred to as Tsujita and Mehi, respectively.
Regarding claim 1, Tsujita teaches an ultrasonic imaging system (Fig. 1, ultrasonic diagnosis apparatus 100) for producing multiple different modes of images (Fig. 1, two-dimensional tomographic image creation unit 113, two-dimensional elastic image creation unit 115, and two-dimensional blood flow image creation unit 117) comprising:
A frame memory (Fig. 1, data storage unit 109),
Wherein the frame memory is arranged store frames of echo signals (Fig. 1; see pg. 2, col. 1, para. 0021 – “…a data storage unit 109 that stores RF signal frame data generated by the phasing addition unit 108…”),
Wherein the frames comprise echo signals corresponding to an image field of view (Fig. 1; see pg. 1, col. 2, para. 0017 – “…a signal receiving unit 106 that receives a reflected echo signal reflected from the object 101…”);
An anatomical image processor circuit (Fig. 1, two-dimensional tomographic image creation unit 113),
Wherein the anatomical image processor circuit is coupled to the frame memory (see Fig. 1 – data storage unit 109 coupled to the two-dimensional tomographic image creation unit 113),
Wherein the anatomical image processor circuit is arranged to produce anatomical images from the frames of echo signals corresponding to the image field of view  (Fig. 1; see pg. 2, col. 1, para. 0021 – “…a two-dimensional tomographic image creation unit 113 that creates a two-dimensional tomographic image on the basis of the RF signal frame data stored in the data storage unit 109…”);
A mechanical function image processor circuit (Fig. 1, two-dimensional elastic image creation unit 115),
Wherein the mechanical function image processor circuit is coupled to the frame memory (see Fig. 1 – data storage unit 109 coupled to the two-dimensional elastic image creation unit 115),
Wherein the mechanical function image processor circuit is arranged to produce mechanical function images from the frames of echo signals corresponding to the image field of view (Fig. 1; see pg. 2, col. 1, para. 0021 – “…a two-dimensional elastic image creation unit 115 that creates a two-dimensional elastic image on the basis of a plurality of RF signal frame data items stored in the data storage unit 109…”;
A hemodynamic image processor circuit (Fig. 1, two-dimensional blood flow image creation unit 117),
Wherein the hemodynamic image processor circuit is coupled to the frame memory (see Fig. 1 – data storage unit 109 coupled to the two-dimensional blood flow image creation unit 117),
Wherein the hemodynamic image processor circuit is arranged to produce blood flow images from the frames of echo signals corresponding to the image field of view (Fig. 1; see pg. 2, col. 1, para. 0021 – “…a two-dimensional blood flow image creation unit 117 that creates a two-dimensional blood flow image by calculating blood flow information, such as the speed of blood flow or the amount of blood flow (power), on the basis of the plurality of RF signal frame data items stored in the data storage unit 109…”); AND
A display coupled to the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit (Fig. 1 – display unit 122 connected to two-dimensional tomographic image creation unit 113, two-dimensional elastic image creation unit 115, and two-dimensional blood flow image creation unit 117),
Wherein the display is arranged to display images from the anatomical image processor circuit and the mechanical function image processor circuit and the hemodynamic image processor circuit simultaneously (Fig. 1; see pg. 6, col. 1, para. 0069 – “The combination processing unit 121 sets the RGB values for respective coordinates of the two-dimensional projection plane of the tomographic code obtained by converting the composite tomographic image created by the composite projected image creation unit 120, the blood flow code obtained by converting the composite blood flow image, and the elastic code obtained by converting the composite elastic image, and performs combination and coloring processing for each component of RGB on the basis of "composite projected image=composite tomographic image+composite elastic image+composite blood flow image".”; see para. 0088 – “it is possible to display the three-dimensional elastic image, the three-dimensional blood flow image, and the three-dimensional tomographic image such that each of the images can be recognized as a composite projected image. That is, the operator can check the positional relationship of tomographic information enabling tissue to be checked, elastic information enabling the hardness information to be checked, and a blood flow image enabling the blood flow information to be checked in a three-dimensional manner in the composite projected image.”).
Tsujita does not explicitly teach an ultrasonic imaging system that produces images at a high acquisition frame rate.
Whereas, Mehi, in the same field of endeavor, teaches an ultrasonic imaging system that produces images at a high acquisition frame rate, (see pg. 5, col. 2, para. 0088 – “…ultrasound signals can be acquired at an acquisition rate of 200 frames per second (fps) or higher.”; see pg. 6, col. 1, para. 0089 – “When a smaller field of view is utilized, the processing unit can acquire the received ultrasound signals at an acquisition rate of at least 300 frames per second (fps).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita, by acquiring received ultrasound signals a high frame rate, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the diagnostic data of rapidly moving anatomical structures, such as a heart valve, as taught in Mehi (see pg. 13, col. 2, para. 0163).
Regarding claim 2, Tsujita further teaches an ultrasound probe having an array transducer (see pg. 1, col. 2, para. 0018 – “The ultrasonic probe 102 is formed by arraying a plurality of transducers…”).
Tsujita does not explicitly teach a beamformer in the ultrasound system.
Whereas, Mehi, in the same field of endeavor, teaches a beamformer (Fig. 16, receive beamformer 1603, transmit beamformer 1605),
Wherein the beamformer is coupled to the array transducer (see Fig. 16 – array 1601 connected to the receive beamformer 1603 and transmit beamformer 1605; see pg. 11, col. 1, para. 0148 – “The reflected signal is received by the elements of the active aperture of the array transducer 1601 and converted into an analog electrical signal emanating from each element of the active aperture. The electrical signal is sampled to convert it from an analog to a digital signal in the receive beamformer 1603.”),
Wherein the beamformer is arranged to acquire frames of echo signals at the high acquisition frame rate (see Fig. 16 – received ultrasound signals passes into the receive beamformer 1603; see pg. 5, col. 2, para. 0088 – “…ultrasound signals can be acquired at an acquisition rate of 200 frames per second (fps) or higher.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita, by coupling the beamformer and transducer array, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to control which elements of the array to include in the active receiving aperture and what delay profile to use, as taught in Mehi (see pg. 11, para. 0148-0149).
Regarding claim 3, Mehi further teaches an ultrasound imaging system wherein beamformer is arranged further configured to acquire frames of echo signals at the high acquisition frame rate of at least 800 Hz (see pg. 5, col. 2, para. 0088 – “…ultrasound signals can be acquired at an acquisition rate of 200 frames per second (fps) or higher.”; see para. 0089 – “When a smaller field of view is utilized, the processing unit can acquire the received ultrasound signals at an acquisition rate of at least 300 frames per second (fps).”).
Regarding claim 6, Tsujita further teaches wherein the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit are arranged to produce images using a common group of the echo signals (Fig. 1; see pg. 3, col. 1, para. 0030 – “The composite projected image creation unit 120 creates a plurality of projected images by reading the plurality of types of volume data stored in the volume data storage unit 119 and creates a composite projected image by combining the plurality of created projected images. The projected image is a three-dimensional image created by rendering of volume data onto the two-dimensional projection plane.”; see pg. 2, col. 2, para. 0026 – “…on the basis of the signal transmission and reception direction (                        
                            θ
                        
                    ,                        
                            ϕ
                        
                    ) equivalent to the acquisition position…” of the three 2D images).
Regarding claim 7, Tsujita further teaches wherein the echo signals are used by the anatomical image processor circuit, the mechanical function image processor circuit, and the hemodynamic image processor circuit (see Fig. 1 – echo signals in the data storage unit 109 from the signal receiving unit 106 are used by the two-dimensional tomographic image creation unit 113, the two-dimensional elastic image creation unit 115, and the two-dimensional blood flow image creation unit 117).
Tsujita does not explicitly teach wherein the beamformer is arranged further configured to use a common transmit pulse sequence, AND wherein the beamformer receives the echo signals.
Whereas, Mehi further teaches wherein the beamformer is arranged further configured to use a common transmit pulse sequence (see Fig. 16, receive beamformer 1603 and transmit beamformer 1605 coupled to the array 1601; Fig. 38, transmit beam from the transducer), AND
Wherein the beamformer receives the echo signals (see Fig. 16, receive beamformer 1603 and transmit beamformer 1605 coupled to the array 1601; Fig. 38, transducer receiving scan lines 1-3…256).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echo signals, as disclosed in Tsujita, by having a beamformer use a common transmit pulse sequence and receive echo signals, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order for control of the transmit and receiving beams to improve contrast resolution of the image due to a reduction of lobes in the receiving signal, as taught in Mehi (see pg. 16, col. 1, para. 0184).
Regarding claim 8, Mehi further teaches the anatomical image processor circuit further comprises a B mode processor circuit arranged configured to produce B mode images of anatomical structure (Fig. 16, B-mode processing module 1612).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Mehi as applied to claim 2 above, and further in view of Burcher et al. (US 20090069693 A1, published March 12, 2009), hereinafter referred to as Burcher.
Regarding claim 4, Tsujita in view of Mehi teaches an ultrasound system with an ultrasound probe having an array transducer, wherein the beamformer is coupled to the array transducer, and wherein the beamformer is arranged to acquire frames of echo signals at the high acquisition frame rate, as disclosed in claim 2.
Tsujita in view of Mehi does not explicitly teach an ultrasound system wherein beamformer is arranged further configured to scan the image field with at least one diverging transmit beam, plane wave, or unfocused beam.
Whereas, Burcher teaches an ultrasound system wherein the beamformer is arranged further configured to scan the image field with at least one diverging transmit beam, plane wave, or unfocused beam (see Fig. 5, transmit beamformer 106; see Figs. 1A-1C, diverging transmit beam profiles 10, 10’, and 10’’ from transducer array 8; see pg. 2, col. 1, para. 0014 – “The transmitted beam reaches its tightest focus at the focal region 12 and diverges thereafter. In other implementations a diverging transmit beam may be used.”; see Fig. 2A; see pg. 2, col. 2, para. 0020 – “The beam profile for the transmit beam which converges on this focal point and diverges thereafter is defined by lines 31-34.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamformer, as disclosed in Tsujita in view of Mehi, by scanning the image field with at least one diverging transmit beam, as disclosed in Burcher. One of ordinary skill in the art would have been motivated to make this modification in order to coherently combine the transmit beams to produce an effective focused signal at a certain point, as taught in Burcher (see pg. 3, col. 1, para. 0021).
Regarding claim 5, Burcher further teaches wherein the beamformer comprises a multiline beamformer, wherein the multiline beamformer is arranged to produce at least 32 received multilines in response to a diverging transmit beam (see Fig. 5; see pg. 4, col. 1, para. 0029 – “The echoes received by each transducer element of the array 104 in response to each transmit beam are applied to the inputs of multiline processors 110a-110n. Each multiline processor comprises a receive beamformer…”; see pg. 3, col. 2, para. 0025 – “For each transmitted beam a multiline beamformer receives multiple beams at different lateral locations.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamformer, as disclosed in Tsujita in view of Mehi, by having the beamformer producing multiple receive lines in response to a diverging transmit beam, as disclosed in Burcher. One of ordinary skill in the art would have been motivated to make this modification in order to increase the frame rate of the display and reduce speckle artifacts in the image, as taught in Burcher (see pg. 1, col. 2, para. 0005-0006).

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of Mehi as applied to claim 2 above, and further in view of Roundhill et al. (US 6139501 A, published October 31, 2000), hereinafter referred to as Roundhill.
Regarding claim 9, Tsujita in view of Mehi teaches an ultrasound system with an ultrasound probe having an array transducer, wherein the beamformer is coupled to the array transducer, and wherein the beamformer is arranged to acquire frames of echo signals at the high acquisition frame rate, as disclosed in claim 2 above.
Tsujita in view of Mehi does not explicitly an ultrasound imaging system further comprising a quadrature demodulator having an input coupled to the beamformer and an output coupled to the frame memory.
Whereas, in the same field of endeavor, Roundhill teaches an ultrasound imaging system further comprising a quadrature demodulator having an input coupled to the beamformer and an output coupled to the frame memory (see Figs. 1-2 – beamformer BF 12 connects to the quadrature bandpass filter QBP 20, which connects to the ensemble store 52 (frame memory); see col. 1, lines 54-57 – “…the beamformer is a digital beamformer which operates on digital samples of the received echoes to produce a sequence of echo samples along each image line.”; see col. 2, lines 58-60 – “The coherent echo samples are demodulated and filtered by a quadrature bandpass (QBP) filter 20 to produce I and Q quadrature components of each echo sample.”; see col. 3, lines 19-23 – “The I,Q samples are also applied to an ensemble store 52 where multiple lines of echoes are stored to collect an ensemble of temporally discrete echo samples at each sample volume where motion is to be displayed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita in view of Mehi, by including a quadrature bandpass filter having an input coupled to the beamformer and an output coupled to the frame memory, as disclosed in Roundhill. One of ordinary skill in the art would have been motivated to make this modification in order to impose different processing characteristics, such as different bandwidths and center frequencies, on echo signals for B-mode or Doppler processing circuits, as taught in Roundhill (see col. 3, lines1-10).
Regarding claim 10, Roundhill further teaches wherein the mechanical function image processor circuit comprises a motion processor circuit arranged to produce tissue Doppler images, a strain rate image processing chain, or a strain image processing chain (see Fig. 1, power motion processor 58; see col. 6, lines 64-67 – “An additional benefit of tissue motion imaging is that only relatively short ensembles (few samples) are required to detect the Doppler signal or power motion signal from moving tissue.”; see col. 7, lines 33-37 – “High quality multi-mode tissue Doppler images have been produced using Doppler ensembles of three or four samples, and power motion imaging produces excellent results with only two samples in an ensemble.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita in view of Mehi, by including a power motion processor circuit arranged to produce tissue Doppler images, as disclosed in Roundhill. One of ordinary skill in the art would have been motivated to make this modification in order to bypass the wall filter when performing tissue Doppler imaging, as filtering would have resulted in overestimation of tissue motion velocity, as taught in Roundhill (see col. 7, lines 31-48).
Regarding claim 13, Mehi further teaches wherein the hemodynamic image processor circuit further comprises one or more of a color flow processing chain, a power Doppler processing chain, a spectral Doppler processor circuit, a B-flow processing chain, or a vector flow processing chain (see Fig. 16 – color flow processing module 1613 as a part of the main processing unit 1620 of the ultrasound system 1600).
Regarding claim 14, Mehi further teaches wherein the hemodynamic image processor circuit is arranged configured to segment tissue motion and flow by filtering according to a frequency threshold (see pg. 34, col. 1, para. 0388 – “…the wall filters for color flow imaging can be changed during playback, allowing optimization for the specific flow conditions.”).
Regarding claim 15, Mehi further teaches wherein the B-flow processing chain further comprises a clutter filter arranged configured to pass B mode signals of blood flow (see Fig. 19 – clutter filter; see pg. 24, col. 1, para. 0270 – “Doppler color flow imaging is combined with B-Mode imaging such that the common blocks of the B-Mode signal path and the Doppler color flow signal path are time multiplexed to provide both types of processing.”; see pg. 24, col. 1, para. 0271 – “For CFI (Color Flow Imaging), the Signal Processing Module 2422 performs processes that may include: ensemble buffering; clutter filter…”; see pg. 24, col. 1, para. 0272 – “After the I and Q waveforms from the receive beamformer summed output have passed through the clutter filter, the various parameters of the Doppler signal are estimated by a Doppler frequency and power estimator in either the host computer or the CPU 2424 on the beamformer control board… These parameters may be used in a decision matrix to determine the probability that the frequency estimate is a true estimate of the Doppler spectrum, rather than a noise or clutter signal estimate. Color flow velocity estimates are derived from the Doppler frequency estimates. All of the estimates are derived using a 2-D autocorrelation method as is known to one of ordinary skill in the art.”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita and Mehi in view of Roundhill as applied to claim 9 above, and further in view of Bae et al. (WO 2011027253 A1, published March 10, 2011), hereinafter referred to as Bae.
Regarding claim 11, Tsujita and Mehi in view of Roundhill teaches an ultrasound system as disclosed in claim 9 above.
Tsujita and Mehi in view of Roundhill does not teach wherein the strain rate image processing chain and the strain image processing chain comprise a spatial derivative estimator.
Whereas, Bae, in the same field of endeavor, teaches wherein the strain rate image processing chain and the strain image processing chain comprise a spatial derivative estimator (see Fig. 1, strain estimator 3; see Fig. 2 – strain image processing flowchart; see pg. 6, lines 4-10 – “The frame memory stores consecutive samplings of the image field on a spatial basis for the calculation of strain by a strain estimator 32 from the frame-to- frame displacement of particles in the image field; strain is calculated as a spatial derivative of displacement.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Tsujita and Mehi in view of Roundhill, by including a strain estimator in the strain image processing unit, as disclosed in Bae. One of ordinary skill in the art would have been motivated to make this modification in order to produce a strain image in which their boundaries, stiffness, and other characteristics can be assessed for anomalies, as disclosed in Bae (see pg. 11, lines 8-35).
Regarding claim 12, Bae further teaches wherein the spatial derivative estimator is further coupled to receive signals of tissue velocity (see Fig. 1 – strain estimator 3 receive signals from frame memory 30, which is connected to Doppler processor 28; see pg. 6, lines 9-13 – “…strain is calculated as a spatial derivative of displacement. Strain may be calculated from radiofrequency (RF) or baseband I and Q data, and may also be calculated from amplitude-detected (B mode) or tissue Doppler data.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jackson et al. (US 20070055158 A1, published March 8, 2007) discloses an ultrasound imaging system that identifies cardiac events and displaying various imaging modes. 
Li (US 20070276237 A1, published November 29, 2007) discloses an ultrasound imaging system with a 2D transducer array using diverging beams in the elevational and azimuthal directions. 
Hall et al. (US 20100152578 A1, published June 17, 2010) discloses an ultrasound imaging system and a non-ultrasound imaging system communicating, directly or indirectly, using various imaging modes.  
Tamura (US 20110245678 A1, published October 6, 2011) discloses an ultrasound imaging system using detected shear waves and displaying at least one propagation property associated with the detected shear waves, using various imaging modes. 
Lause (US 20130184580 A1, published July 18, 2013) discloses an ultrasound imaging system to display a color flow image and a spectral Doppler image using the same acquired signal. 
Yao et al. (US 20150087980 A1, published March 26, 2015) discloses an ultrasound imaging system that displays the frame of various imaging modes according to the percentage of a time period set in the setting information for each type of imaging mode. 
Yoshikawa (US 20150133782 A1, published May 14, 2015) discloses an ultrasound imaging system that uses shear wave velocity for elastic evaluation of tissues in the region of interest. 
Kulakowski, JR. et al. (US 20160030005 A1, published February 4, 2016) discloses an ultrasound imaging system that simultaneously transmit two ultrasound signals from two different apertures, and display the two images simultaneously in various imaging modes. 
Chiang et al. (US 20160228091 A1, published August 11, 2016) discloses a portable ultrasound system that displays various imaging modes simultaneously. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/               Supervisory Patent Examiner, Art Unit 3793